DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 18,19,33,34 are being treated under 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim 18 recites limitations…means for receiving a bitstream for transmission(line 2)…;means for increasing an average power level of a transmitter(line 3)…means for determining a first number of symbols (line 7) … means for selecting the first number of symbols(line 11)…means for transmitting the bitstream …(line 15). In the specification of the current application, means for receiving a bitstream for transmission corresponds to ECC coder(110 of fig. 1) for receiving bitstream(105)(Paragraph 37, fig. 1 of the current application publication); means for increasing an average power level of a transmitter(line 3) corresponds to optimizer(115)(See Paragraph 38,58, fig. 1 of the current application publication);  means for determining a first number of symbols (line 7) corresponds to number of symbol determiner(450)(See Paragraph 58, fig. 4 of the current application publication); means for selecting the first number of symbols(line 11) corresponds to symbol selector(460)(See Paragraph 58, fig. 4 of the current application publication); means for transmitting the bitstream corresponds to MISC operations(140) for transmitting the bitstreams(Paragraph 39, fig. 1 of the current application publication).

Claim 19 recites the limitation …means for applying an error correction code…(line 1). In the specification of the current application, means for applying an error correction code corresponds to ECC coder(110) (Paragraph 37, fig. 1 of the current application publication).
Claim 33 recites limitations… means for receiving a bitstream for transmission(line 1)…means for increasing an average power level of a transmitter (line 3)…means for determining a first number of symbols (line 7)…means for selecting the first number of symbols (line 11)…means for transmitting the bitstream (line 20) …. In the specification of the current application, means for receiving a bitstream for transmission corresponds to ECC coder(110 of fig. 1) for receiving bitstream(105)(Paragraph 37, fig. 1 of the current application publication); means for increasing an average power level of a transmitter (line 3) corresponds to optimizer(115)(See Paragraph 38,58, fig. 1 of the current application publication); means for determining a first number of symbols (line 7) corresponds to number of symbol determiner(450)(See Paragraph 58, fig. 4 of the current application publication); means for selecting the first number of symbols (line 11) corresponds to symbol selector(460)(See Paragraph 58, fig. 4 of the current application publication); means for transmitting the bitstream (line 20) corresponds to MISC operations(140) for transmitting the bitstreams(Paragraph 39, fig. 1 of the current application publication).
Claim 34 recites, means for applying an error correction code(line 1)… In the specification of the current application, means for applying an error correction code corresponds to ECC coder(110) (Paragraph 37, fig. 1 of the current application publication).

Allowable Subject Matter
Claims 1,2,4,5,9-15,17-19,21-34 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable because the prior art of record failed to teach a device for transmitting data, the device comprising: …selecting the first number of symbols in the portion of the bitstream and changing a value of each of the selected first number of symbols to decrease a respective power level of each of the selected first number of symbols according to a mapping corresponding to a modulation scheme…  
Claim 14 is allowable because the prior art of record failed to teach a method for transmitting data, the method comprising: …selecting the first number of symbols in the portion of the bitstream and changing a value of each of the selected first number of symbols to decrease a respective power level of each of the selected first number of symbols according to a mapping corresponding to a modulation scheme...  
Claim 18 is allowable because the prior art of record failed to teach a device for transmitting data, the device comprising: … means for selecting the first number of symbols in the portion of the bitstream and changing a value of each of the selected first number of symbols to decrease a respective power level of each of the selected first number of symbols according to a mapping corresponding to a modulation scheme…
Claim 21 is allowable because the prior art of record failed to teach a device for transmitting data, the device comprising: …wherein selecting the first number of symbols comprises selecting ones of the first number of symbols in the portion of the bitstream that are mapped to constellation points of a modulation scheme that are less than a threshold distance from a constellation point that a preceding or successive symbol in the bitstream is mapped to, and wherein changing the value of each of the selected first number of symbols comprises changing the value of each of the selected first number of symbols to symbols that exceed the threshold distance from constellation points that the preceding and successive symbols in the bitstream are mapped to…  
Claim 30 is allowable because the prior art of record failed to teach a method for transmitting data, the method comprising: … wherein selecting the first number of symbols comprises selecting ones of the first number of symbols in the portion of the bitstream that are mapped to constellation points of a modulation scheme that are less than a threshold distance from a constellation point that a preceding or successive symbol in the bitstream is mapped to, and wherein changing the value of each of the selected first number of symbols comprises changing the value of each of the selected first number of symbols to symbols that exceed the threshold distance from constellation points that the preceding and successive symbols in the bitstream are mapped to...  
Claim 33 is allowable because the prior art of record failed to teach a device for transmitting data, the device comprising: …wherein selecting the first number of symbols comprises selecting ones of the first number of symbols in the portion of the bitstream that are mapped to constellation points of a modulation scheme that are less than a threshold distance from a constellation point that a preceding or successive symbol in the bitstream is mapped to, and wherein changing the value of each of the selected first number of symbols comprises changing the value of each of the selected first number of symbols to symbols that exceed the threshold distance from constellation points that the preceding and successive symbols in the bitstream are mapped to…  

	Claims 2,4,5,9-13,15,17,19,22-29,31,32,34 are allowed due to their dependency on allowed claims 1,14,18,21,30,33.
US 10911284, US 2021/0022090, US 2021/0021369, US 2021/0021288, US 20210021287 are related arts from the same inventors however their priority dates do not qualified to be considered as prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637